COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Avagene Harris v. Victor Kareh and North Cypress Hospital

Appellate case number:       01-18-00775-CV

Trial court case number:     2017-23927

Trial court:                 125th District Court of Harris County

        On February 19, 2019, appellant, Avagene Harris, filed a “Motion to Strike
Sur-Reply Brief of Appellee,” requesting that this Court strike the sur-reply brief filed by
appellee, North Cypress Hospital, or, alternatively, that this Court grant Harris “leave to
file an expedited [r]eply” brief to North Cypress Hospital’s sur-reply brief.

        We grant the motion in part and deny the motion in part. We deny Harris’s request
to strike North Cypress Hospital’s sur-reply brief. We grant Harris leave to file a brief in
reply to North Cypress Hospital’s sur-reply brief. Harris’s reply brief, if any, will be due
within 20 days of the date of this order.

       This Court will not entertain additional responsive briefing between these specific
parties without a specific request from the Court.1

       It is so ORDERED.



Judge’s signature: ____/s/ Justice Julie Countiss_____
                    Acting individually         Acting for the Court

Date: ___March 7, 2019__


1
       This order does not apply to appellee, Victor Kareh.